ORDER
■ This appeal is resubmitted for decision as of the date of this order.
*606MEMORANDUM **
John Fuchs appeals the decision of the Bankruptcy Appellate Panel affirming a judgment entered against him by the bankruptcy court. We reverse and remand for further proceedings. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
The bankruptcy court decision was predicated on an interpretation of a California Court of Appeal decision involving the parties. Unfortunately, the California Court of Appeal decision was issued following the filing of the bankruptcy petition in the instant case, absent any order from the bankruptcy court lifting or modifying the automatic stay. See 11 U.S.C. § 362. The automatic stay applies to appeals taken from judgments entered in actions originally filed against debtors. Ingersoll-Rand Fin. Corp. v. Miller Mining Co., 817 F.2d 1424, 1427 (9th Cir.1987). “[A]ctions taken in violation of the automatic stay are void.” Gruntz v. County of Los Angeles (In re Gruntz), 202 F.3d 1074, 1082 (9th Cir.2000) (en banc) (citing Schwartz v. United States (In re Schwartz), 954 F.2d 569, 571 (9th Cir.1992)). This rule applies to actions taken by state courts in violation of the stay. Id.
Because the action of the California Court of Appeal was void ab initio as being in violation of the automatic stay, the bankruptcy court erred in relying upon it. Thus, we must reverse the decision of the Bankruptcy Appellate Panel affirming the judgment entered by the bankruptcy court, and remand for reconsideration by the bankruptcy court without consideration of the California Court of Appeal decision. We express no opinion on the merits of the decision, nor on any course of action that may be available to the bankruptcy court on remand.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.